HOLLAND, District Judge.
The question certified is whether John C. Wilson, trading as John C. Wilson & Co., is entitled to recover certain goods, amounting to the sum of $152, which he alleges were obtained from him by the fraud of the said Rose, now bankrupt. The fraud or false pretense upon which it is alleged the goods were sold and delivered is that on May 14, 1903, Rose is alleged to have stated to the Bradstreet’s Mercantile'Agency that he had a capital of $2,500, and no borrowed money. Some time in July the petitioner received an order for goods from Rose, and on about the 28th of that month he received a statement from Bradstreet as to his financial standing, which was, in effect, the report above set forth. This report of May 14, 1903, was taken by Bradstreet’s agent, written in a book, was not signed by Rose, nor was .any written statement given by Rose. Rose denied he ever made it, and the agent was unable to recall anything whatever about it; only the fact that he found this statement in his notes. He was ■unable even to identify Rose. Dun’s report, made on the 29th of May, was to the effect that Rose stated he had “a capital of $2,500, * * * and that he received assistance from outside parties.” None of these statements by Rose were in writing, and they are deified by him, and he insists that he stated his exact financial condition at the time these reporters called on him. The merchandise ordered from the petitioner was not shipped until August, and the last consignment arrived in September, and “in August he had written to the petitioner, asking him to delay shipment of the goods because business was dull; but the petitioner wanted to ship right off, because they had some of the stuff ready to ship, and the balance they shipped according to Rose’s instructions.” At this time *889an examination of Rose’s books would have shown an indebtedness of $4,300 of borrowed money.
We do not think they have established with sufficient clearness that Rose made a false report to Bradstreet of his financial standing, and therefore sustain the order of the referee dismissing the petition, with costs.